Name: Commission Regulation (EC) NoÃ 1159/2007 of 2 October 2007 reopening the fishery for common sole in ICES zone III a, III b, c, d (EC waters) by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 4.10.2007 EN Official Journal of the European Union L 258/19 COMMISSION REGULATION (EC) No 1159/2007 of 2 October 2007 reopening the fishery for common sole in ICES zone III a, III b, c, d (EC waters) by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2007. (2) On 8 June 2007 Sweden notified the Commission, pursuant to Article 21(2) of Regulation (EEC) No 2847/93, that it would close the fishery for common sole in the waters of ICES zone III a, III b, c, d for its vessels from 11 June 2007. (3) On 5 July 2007 the Commission, pursuant to Article 21(3) of Regulation (EEC) No 2847/93 and Article 26(4) of Regulation (EC) No 2371/2002, adopted Regulation (EC) No 790/2007 (4) prohibiting fishing for common sole in the waters of ICES zone III a, III b, c, d by vessels flying the flag of Sweden or registered in Sweden, with effect from the same date. (4) According to the information received by the Commission from the Swedish authorities, a quantity of common sole is still available in the Swedish quota in area III a, III b, c, d. Consequently, fishing for common sole in these waters by vessels flying the flag of Sweden or registered in Sweden should be authorised. (5) This authorisation should take effect on 3 September 2007, in order to allow the quantity of common sole in question to be fished before the end of the current year. (6) Regulation No 790/2007 should be repealed with effect from 3 September 2007, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 790/2007 is hereby repealed. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 3 September 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2007. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11), as corrected by OJ L 36, 8.2.2007, p. 6. (3) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (4) OJ L 175, 5.7.2007, p. 29. ANNEX No 41  Reopening Member State Sweden Stock SOL/3A/BCD Species Common Sole (Solea solea) Zone III a, III b, c, d (EC waters) Date 3.9.2007